Title: Thomas Jefferson to Thomas Leiper, 27 March 1818
From: Jefferson, Thomas
To: Leiper, Thomas


                    
                        Dear Sir
                        Monticello
Mar. 27. 18.
                    
                    I am subject to a Corvée of a very painful nature which I resist whenever it is possible, but in some cases cannot avoid. it is to sollicit offices for others, who through themselves or their friends, have some hold on me of friendship or of duty. it is understood that application is made for the establishment of a branch of the bank of the US. in the town of Fredericksburg; and a mr Bernard of that part of the country wishes to be it’s president. I do not know him personally, but he is intimately known to those who ar with whom I am intimate, and to whose assurances I can give entire faith that his character both moral & intellectual renders him worthy of the trust. with the main question Whether such a branch shall be established? I have nothing to do; but should that decision be affirmative, I have only to ask of your friendship that you will give the credit to the recommendation of mr Bernard which I do myself; & viewing him on that ground that you will do between him & his competitors what to yourself shall seem right, with the assurance that this will be what I most wish myself, and that my friendship and respect for yourself continue constant & sincere.
                    Th: Jefferson
                